         Case 2:19-cr-00244-LMA-JVM Document 9 Filed 12/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *           CRIMINAL NO. 19-244

 v.                                              *           SECTION: “I”

 DEVIN WEAVER                                    *

                                                 *

                                          *      *       *

          PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

   TO THE DUTY MAGISTRATE JUDGE FOR THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF LOUISIANA:

      The petition of the United States of America, appearing herein through Inga Petrovich,

Assistant United States Attorney for the Eastern District of Louisiana, respectfully shows to this

Court:

      That DEVIN WEAVER (B/M, DOB: XX/XX/97; Social Security XXX-XX-3499) is now

confined in the Orleans Parish Prison in New Orleans, Louisiana, in the custody of the Warden

of said institution, being in custody under the authority of the State of Louisiana in accordance

with the laws thereof.

      This petition avers that the said DEVIN WEAVER is charged via a four-count Indictment

(Rec. Doc.1) in the United States District Court for the Eastern District of Louisiana with violating

Title 18, United States Code, Section 2119(1), Carjacking, Title 18, United States Code, Section

924(c)(1), Using a Firearm in Commission of a Crime of Violence, Title 18, Section 924(g)(1),

Felon in Possession of a Firearm, and Title 18, United States Code, Section 922(j), Possession of

a Stolen Firearm, and that it is necessary for the said DEVIN WEAVER to appear for an initial

appearance in the United States District Court for the Eastern District of Louisiana on or before
        Case 2:19-cr-00244-LMA-JVM Document 9 Filed 12/20/19 Page 2 of 2



the 26th day of December, 2019, at 2:00 p.m., before the Duty Magistrate, after which DEVIN

WEAVER is to remain in the custody of the U.S. Marshal until resolution of federal charges

pending against him.

       WHEREFORE, petitioner prays that this Honorable Court do forthwith order a writ of

habeas corpus ad prosequendum to issue from this Court to the Warden of the Orleans Parish

Prison, requiring him to surrender the body of said DEVIN WEAVER to the United States

Marshal for the Eastern District of Louisiana, or one of his authorized deputies, or any other

United States Marshal, or his authorized deputy, or to Special Agents of the Department of

Alcohol, Tobacco, and Firearms, or one of its authorized agents, to be thereafter produced in the

United States District Court for the Eastern District of Louisiana on or before the 26th day of

December, 2019, at 2:00 p.m. before the Duty Magistrate Judge, after which DEVIN WEAVER

is to remain in the custody of the U.S. Marshal until resolution of federal charges pending against

him.



                                                   Respectfully submitted,

                                                   PETER G. STRASSER
                                                   UNITED STATES ATTORNEY

                                                   /s/ Inga Petrovich
                                                   INGA PETROVICH
                                                   Assistant United States Attorney
                                                   LA Bar Roll No. 31284
                                                   U.S. Attorney’s Office (E.D. La.)
                                                   650 Poydras Street, Suite 1600
                                                   New Orleans, Louisiana 70130
                                                   Telephone: (504) 680-3000
                                                   E-Mail: inga.petrovich@usdoj.gov
